Citation Nr: 1032179	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-15 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
education benefits in the amount of $5,712.49.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 decision of the Department of Veterans Affairs 
(VA) Atlanta, Georgia, Regional Office (RO) that reduced and then 
terminated the Veteran's education benefits, creating a debt of 
$5,712.49.  The Veteran testified before the Board in June 2010.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran received education benefits under the Montgomery 
GI Bill for enrollment at Atlanta Technical College of 15 credit 
hours from October 2, 2007, to December 17, 2007; 12 credit hours 
from January 8, 2008, to March 24, 2008; and 12 credit hours from 
April 7, 2008, to June 20, 2008.

2.  On July 17, 2008, VA received notice of the Veteran's change 
in enrollment status from Atlanta Technical College.  The Veteran 
had reduced his credit hours from 12 hours to 3 hours, effective 
January 8, 2008; from 12 hours to 3 hours, effective April 7, 
2008; and from 3 hours to 0 hours, effective May 7, 2008.  

3.  The Veteran did not notify VA of his change in enrollment 
status, which resulted in an overpayment in the amount of 
$5,712.49.

4.  There was no fraud, misrepresentation, or bad faith on the 
part of the Veteran.

5.  The overpayment resulted from the actions of the Veteran; 
there was no fault on the part of VA.

6.  The evidence demonstrates that recovery of the assessed 
overpayment would deprive the Veteran of the ability to provide 
for basic necessities.

7.  Waiver of the assessed overpayment would unjustly enrich the 
Veteran.

8.  The evidence demonstrates that the Veteran's assets and 
income, with consideration of the cost of life's basic 
necessities, are not sufficient to permit repayment of the amount 
of the overpayment indebtedness of $5,712.49 and will result in 
undue financial hardship.  Additionally, collection of the 
indebtedness would defeat the purposes of the award of VA 
benefits, or otherwise be inequitable. 

9.  There is no indication that the Veteran relinquished a 
valuable right or incurred a legal obligation in reliance upon 
the benefits received.


CONCLUSIONS OF LAW

1.  An overpayment of VA education benefits in the calculated 
amount of $5,712.49 was properly created.  38 U.S.C.A. § 5112 
(West 2002); 38 C.F.R. § 21.7135 (2009). 

2.  The recovery of the overpayment of VA disability compensation 
benefits in the amount of $5,712.49 is against equity and good 
conscience and recovery of that debt is therefore waived.  38 
U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The preliminary issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a request 
for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  Where the validity of a debt is challenged that 
issue must be developed before the issue of entitlement to waiver 
of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. 
Reg. 31264 (1998). 

The general rules regarding the effective dates of reductions and 
discontinuances of VA benefits is found at 38 U.S.C.A. § 5112 
(West 2002).  The specific rules with respect to discontinuance 
of VA education benefits are provided at 38 C.F.R. § 21.7135 
(2009).  Therein, it is provided that if a Veteran, for reasons 
other than being called or ordered to active duty, withdraws from 
a course, and there are no mitigating circumstances, VA will 
terminate or reduce educational assistance effective the first 
date of the term in which the withdrawal occurs.  38 U.S.C.A. 
§ 21.7135(e) (2009).  It is clear from a review of the 
regulations regarding effective dates of reductions and 
discontinuances, that a Veteran will not receive education 
benefits during a period that he is not receiving education for 
which these benefits are paid. 

The Veteran received entitlement to education benefits at the 
full-time rate under the Montgomery GI Bill for enrollment at 
Atlanta Technical College.  VA received a September 2007 
enrollment certification from Atlanta Technical College showing 
that the Veteran had enrolled in 15 credit hours from October 2, 
2007, to December 17, 2007; 12 credit hours from January 8, 2008, 
to March 24, 2008; and 12 credit hours from April 7, 2008, to 
June 20, 2008.    

On July 17, 2008, VA received notice of the Veteran's change in 
enrollment status from Atlanta Technical College.  The Veteran 
had reduced his credit hours from 12 hours to 3 hours, effective 
January 8, 2008; from 12 hours to 3 hours, effective April 7, 
2008; and from 3 hours to 0 hours, effective May 7, 2008.  

VA notified the Veteran in July 2008 that it had reduced his 
education benefits from January 8, 2008, to March 24, 2008, and 
from April 7, 2008, to May 7, 2008, and that it had terminated 
his education benefits, effective May 8, 2008, in accordance with 
his withdrawn credit hours.  After applying a one time six hour 
credit exclusion, an overpayment of $5,712.49 was created.  

The Veteran does not dispute the validity of the creation of the 
overpayment of education benefits.  He asserts that he had been 
under the assumption that the VA educational administrator 
automatically updated VA regarding changes in credit hours on a 
monthly basis but that upon further research regarding credit 
hour verification, he realized that this assumption was erroneous 
and that he had been negligent in not reporting his credit hour 
withdrawals.  The Veteran instead contends that the collection of 
the overpayment would be inequitable and that he should be 
granted a waiver of recovery of the overpayment.    

No further information or evidence has been received in support 
of the Veteran's claim.  Thus, the Board finds that a 
preponderance of the evidence supports the conclusion that the 
overpayment of education benefits in the original amount of 
$5,712.49 was validly created as a result of the Veteran's 
failure to report his withdrawal of credit hours for the periods 
from January 8, 2008, to March 24, 2008; from April 7, 2008, to 
May 7, 2008; and since May 8, 2008.  

Having found that the debt was validly created, the Board must 
address whether a waiver of recovery of an overpayment may be 
granted.  The Veteran requested a waiver of recovery of the 
overpayment of pension benefits within 180 days of receiving 
notification of the indebtedness.  Therefore, he filed a timely 
application for waiver of recovery the overpayment.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2009).  

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the person 
or persons having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 
(2009).  The phrase equity and good conscience means arriving at 
a fair decision between the obligor and the government.  
38 C.F.R. § 1.965 (2009).  In making the determination, 
consideration will be given to the following elements, which are 
not intended to be all inclusive:

(1)  Fault of the debtor.  Where actions of 
the debtor contribute to the creation of 
the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain to 
the debtor.

(6)  Changing position to one's detriment.  
Reliance on Department of Veterans Affairs 
benefits results in relinquishment of a 
valuable right or incurrence of a legal 
obligation.   

However, there cannot be any indication of fraud, 
misrepresentation, or bad faith on the part of the person seeking 
the waiver.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963 
(2009).  Misrepresentation must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b) (2009).  The term bad faith 
generally describes unfair or deceptive dealing by one who seeks 
to gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefits or services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss to 
the government.  38 C.F.R. § 1.965(b)(2) (2009).  Lack of good 
faith is an absence of an honest intention to abstain from 
undertaking unfair advantage of the holder or the government.  38 
C.F.R. § 1.965(b)(2) (2009).  

The Veteran has stated that he was unaware that he was required 
to notify VA when he withdrew credit hours, and the record does 
not reflect that he was so notified.  The Veteran maintains that 
he had been under the assumption that the VA educational 
administrator automatically updated VA regarding changes in 
credit hours on a monthly basis but that upon further research 
regarding credit hour verification, he realized that this 
assumption was erroneous and that he had been negligent in not 
reporting his credit hour withdrawals.  Because it appears that 
the Veteran may have been unaware that he was supposed to notify 
VA of any withdrawn credit hours, and there is otherwise no 
evidence that the Veteran intended to deceive VA or seek unfair 
advantage, the Board finds no evidence of fraud, 
misrepresentation, or bad faith on the part of the Veteran in the 
creation of this overpayment.  There are therefore no mandatory 
bars to waiver in this case. 

The remaining question before the Board then is whether recovery 
of the overpayment would be against equity and good conscience.  
38 C.F.R. § 1.965(a) (2009); Ridings v. Brown, 6 Vet. App. 544 
(1994).  In determining whether the recovery of the overpayment 
would be against equity and good conscience, the first 
consideration is whether the Veteran was at fault in the creation 
of the overpayment.  In this case, the Board finds that the 
Veteran was predominantly at fault in the creation of the 
overpayment.  The record shows that the Veteran was in receipt of 
VA education benefits at the full-time rate from January 8, 2008, 
to March 24, 2008; from April 7, 2008, to May 7, 2008; and since 
May 8, 2008.  Despite the lack of evidence that the Veteran was 
informed that he should notify VA if he withdrew any credit 
hours, the Veteran bears a greater fault than VA, as he continued 
to accept benefits to which he knew, or should have known, that 
he was not entitled.  The question of fault is a different 
question than that of fraud or bad faith.  Persons dealing with 
the Government are charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, regardless of whether 
the individual has actual knowledge of the regulation.  Morris v. 
Derwinski, 1 Vet. App. 261 (1991); Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380 (1947).  As the Veteran may be charged with 
knowledge of an agency regulation whether or not he had actual 
notice, in this case that it was his duty to notify VA of his 
withdrawn credit hours, he is at fault in the creation of the 
debt. 

The second element to consider is the balancing of faults, which 
requires a weighing of the fault of the debtor against the fault 
of VA.  38 C.F.R. § 1.965(a)(2) (2009).  The Board finds that the 
Veteran's fault is mitigated to a degree by the failure of VA to 
document that it provided written notification of the need to 
notify VA in case of withdrawn credit hours.  However, VA acted 
promptly once it became aware of the overpayment.  Taken as a 
whole, the fault on the part of the VA does not outweigh the 
fault on the part of the Veteran in the creation of the debt.  
That weighs against a finding that recovery of the overpayment 
would be against equity and good conscience. 

The next question for consideration is whether collection of the 
debt would cause the Veteran undue financial hardship.  The Board 
finds that it would.  In June 2010 testimony before the Board, 
the Veteran testified that he supported three dependent children 
that were fourteen, thirteen, and ten years old.  He asserted 
that he had been unemployed since September 2008.  He reported 
that he had been receiving about $1100.00 per month in 
unemployment but stated that he was no longer receiving any 
unemployment payments as of April 22, 2010.  He testified that he 
was currently receiving food stamps and an educational 
forbearance to attend school.  He stated that he had an 
application pending with a state assistance program.  The Veteran 
also testified that he and his three children currently resided 
at his mother's house in a trailer.  He reported that when he had 
been receiving unemployment payments, he had paid his mother $200 
for rent and also contributed financially to the utility bills.  
However, the Veteran stated that he was currently unable to help 
his mother financially since he was no longer receiving 
unemployment payments.  The Veteran testified that he had 
expenses for clothing that exceeded the amount of food stamps and 
that he was also behind on several loan payments.  The Veteran 
further reported that he was unable to afford health insurance.  
In light of those factors, the Board finds that the recovery of 
the overpayment would deprive the Veteran of the basic 
necessities of life resulting in undue financial hardship for him 
as well as his three dependent children.  That conclusion 
supports a finding that recovery of the overpayment would be 
against equity and good conscience. 

The next question for consideration is whether the recovery of 
the overpayment would defeat the purpose for which the benefits 
were intended.  In this case, the purpose of VA education 
benefits would be defeated.  The purpose of education benefits is 
to extend the benefits of a higher education to those who might 
not otherwise be able to afford such an education while enhancing 
our nation's competitiveness through the development of a more 
highly educated and productive work force.  38 U.S.C.A. § 3001 
(West 2002).  In light of the purpose underlying such benefits, 
the Board finds that repayment of the debt at issue in this case 
would conflict with the objective underlying the benefits, as the 
Veteran is currently unemployed and unable to afford even the 
basic necessities of life, let alone the benefits of a higher 
education.  Thus, continued repayment of the debt would nullify 
the purpose for which the education benefits were intended, since 
the Veteran is not self-sufficient and without assistance, and 
will be deprived of basic necessities such as food and shelter.  
38 C.F.R. § 1.965(a)(4) (2009). 

The Board also finds that failure to make restitution would 
unfairly enrich the Veteran because he received monetary benefits 
to which he was not entitled.  VA continued to make education 
payments at the full-time rate (not the reduced rate as required 
by regulation) after the Veteran had withdrawn his credit hours.  
The additional amount was not warranted after the Veteran reduced 
his credit hours.  Under such circumstances, to allow the Veteran 
to retain the overpaid compensation would constitute unjust 
enrichment.  However, considering the totality of circumstances, 
the Board find that any unjust enrichment is outweighed by the 
Veteran's current financial hardship.  While the Veteran is 
attending school and seeking employment, currently he is not able 
to expend funds on his and his children's own needs beyond what 
is provided for him by his mother and food stamps.  Therefore, 
the Board concludes it would be against equity and good 
conscience to enforce recovery of the debt. 

Finally, the Board must consider whether reliance on the benefits 
resulted in relinquishment of a valuable right or the incurrence 
of a legal obligation.  The Veteran has not contended, nor does 
the evidence show, that he relinquished a valuable right or 
incurred a legal obligation in reliance on VA continuing to pay 
education benefits at a non-reduced rate. 

In sum, the Board finds that the principles of equity and good 
conscience would be violated if VA were to recover the 
overpayment in question.  The Veteran has been found to be at 
fault in the creation of the debt, and the retention of the 
overpayment would therefore unfairly enrich the Veteran.  
However, repayment of the debt would deprive the Veteran of the 
ability to provide for basic necessities of life and recovery of 
the overpayment would defeat the purpose for which the benefits 
were intended.  Accordingly, the Board finds that waiver of 
recovery of the overpayment of VA education benefits is 
warranted.  The Board has resolved all reasonable doubt in favor 
of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Waiver of the recovery of the overpayment of education benefits 
in the amount of $5,712.49 is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


